DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 1-15-2021.
Claims 6, 12-24, 26-33 are pending in the instant application.
Claims 24, 31-33 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 6, 12-23, 26-30 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12-23, 26-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor, does not reasonably enable methods of regulating gene expression comprising 
Contrary to Applicant’s assertions, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action mailed 10-15-2020, and for the reasons set forth below.
Applicant’s Arguments
Applicant argues the following:
Claim 6 has been amended to a more limited set of diseases, specifically: a skin disorder selected from the group consisting of cancer, a genetic disorder, aging, inflammation, infection, and cosmetic disfigurement.  Applicant has met the requirements of providing an enabling specification at the time the application was filed across the full scope of the invention. The specification provides detailed descriptions of the structures of the oligonucleotides and nanoparticles, the synthesis of these structures and how to use these structures... 

The specification describes each component of the oligonucleotide functionalized nanoparticle including the nanoparticle [0141]-[0145], the oligonucleotides [0083], [0146]-[0158], and oligonucleotide attachment to the nanoparticle [0178]-[0181]. Based on the instant disclosure, one of ordinary skill in the art would know how to make the oligonucleotide functionalized nanoparticle of the claimed invention.

The instant application also describes regulation of gene expression using oligonucleotide functionalized nanoparticles delivered through the skin…  Example 4 describes decreasing luciferase expression using the oligonucleotide modified nanoparticle conjugate (also see FIG. 4A-B), Example 5 describes gene suppression without toxicity in vitro, and Example 7 describes knockdown of GFP expression in vivo in an accepted animal model (also see FIG. 6). Example 7 also describes the dosing level required to achieve knockdown, about 15nM in vivo using the claimed invention, including genes associated with diseases and disorders.

The instant application also describes which genes to target to ameliorate the diseases listed in the amended claims: cancer ([0131], [0199]-[0204], a genetic disorder [0132], aging [0133], inflammation [0134], infection ([0077]-[0080], [0084], [0094]-[0096] and [0135]), and cosmetic disfigurement [0136]). Therefore, based on the disclosure, one of ordinary skill in the art would know how to make and use the claimed invention and would have a reasonable expectation of success ameliorating the diseases and disorders in the instant claims.
In view of these teachings presented in the specification as filed, the skilled artisan would understand how to make and use an oligonucleotide functionalized nanoparticle to regulate gene expression for therapeutic benefit in the skin. The data is generated in a correlative animal model and demonstrates that gene expression can be modulated using the claimed structures…

The claims are broadly drawn to methods of regulating gene expression comprising administering a therapeutically effective amount of a composition comprising any oligonucleotide-functionalized nanoparticle to skin under conditions wherein the oligonucleotide-functionalized nanoparticle is functionalized with two or more polynucleotides which are not identical and wherein each polynucleotide hybridizes to any target and regulates gene expression, and which administration of the composition ameliorates a skin disorder optionally comprising any cancer, any genetic disorder, aging, any inflammation, any infection, and any cosmetic, which target optionally comprises a polynucleotide.
The Teachings in the Specification
As stated previously, the specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment 
The specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor.
The specification does not teach a representative number of species of the broad genera claimed (e.g., encompassing oligonucleotide-functionalized nanoparticles targeting any gene associated with a skin disorder). Concise structural features that could distinguish compounds from others in each broad genus are missing from the disclosure. The specification fails to teach or adequately describe a representative number of species in each genus such that the common attributes or characteristics concisely identifying members of each proposed genus or characteristic of nanoparticles are exemplified and treatment effects are provided.  
The specification teaches the following:
Example 6 and Figure 5 show that application of both Cy5-labelled DNA-functionalized nanoparticles and Cy3-modified siRNA-Au nanoparticles were able to penetrate mouse skin after only a single application. Example 7 and Figure 6 of the instant specification describe experiments involving topically applied siRNA functionalized nanoparticles and that the composition here is a distinct species from the nanoparticle compositions utilized in Example 6, where siRNA was directed against GFP and the topical application showed a dramatic knockdown in GFP expression of transgenic mice. 

Example 8 describes in vitro experiments involving the transformation of SK-MEL-28 cells using siRNA against survivin mRNA.

Example 11 describes the ability of the nanoparticles to penetrate human skin using Franz cells. Applicant argues that functional knockdown of target gene expression was shown in the instant disclosure 

The specification teaches the synthesis of nanoparticle solutions comprising various siRNA molecules targeting different target molecules, and teaches the uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor. 

[Emphases added].
These examples, however, are not representative or correlative of the ability to ameliorate skin diseases in a subject comprising administration of the large genera instantly claimed.
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and effective therapeutic effects for the multitude of diseases and conditions in any subject as instantly claimed.  
Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.

Jane Zara
1-28-2021
/JANE J ZARA/Primary Examiner, Art Unit 1635